Citation Nr: 1503899	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  09-44 563	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for chronic fatigue syndrome, including as due to an undiagnosed illness (also claimed as Gulf War Syndrome). 

3.  Entitlement to service connection for irritable bowel syndrome, including as due to an undiagnosed illness (also claimed as Gulf War Syndrome).

4.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1989 to August 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2008 (sleep apnea) and February 2012 (chronic fatigue syndrome, irritable bowel syndrome, and sinusitis) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified at a November 2011 Decision Review Officer hearing.  A transcript of the hearing is of record.

Subsequent to the last Statement of the Case (SOC) issued in August 2012 (with respect to chronic fatigue syndrome and irritable bowel syndrome) and the last Supplemental Statement of the Case issued in November 2012 (with respect to sleep apnea), additional VA treatment records were received, without a waiver of Agency of Original Jurisdiction (AOJ) review.  As the Veteran's claims are being remanded, the AOJ will have the opportunity to review these records in the first instance.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

With respect to the issue of entitlement to service connection for sleep apnea, the Veteran submitted a VA Form 9 (Appeal to Board of Veterans' Appeals) in November 2009 in response to a September 2009 SOC.  The Form 9 requested a Board travel board hearing, which was also noted on an accompanying November 2009 cover letter from the Veteran's representative.  With respect to the issues of entitlement to service connection for chronic fatigue syndrome and irritable bowel syndrome, including as due to an undiagnosed illness (also claimed as Gulf War Syndrome), the Veteran submitted a From 9 in August 2012 in response to an August 2012 SOC.  The Form 9 requested a Board travel board hearing, which was also noted on an accompanying August 2012 cover letter from the Veteran's representative.  As the requested Board travel board hearing has not been held, remand is required for such. 

With respect to the issue of entitlement to service connection for sinusitis, this claim was denied in a February 2012 rating decision.  In a March 2012 submission (which was technically on a VA Form 9, Substantive Appeal), the Veteran disagreed with the denial of the issues of sinusitis, chronic fatigue syndrome and irritable bowel syndrome.  The RO issued an August 2012 SOC that solely addressed the issues of chronic fatigue syndrome and irritable bowel syndrome.  As the March 2012 Form 9 was accepted as a notice of disagreement (NOD) with respect to chronic fatigue syndrome and irritable bowel syndrome, the Board construes this statement as a timely NOD with respect to the issue of sinusitis as well.  When a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  As such, remand is required for issuance of a SOC and to provide the Veteran the opportunity to perfect an appeal.  38 U.S.C.A. § 7105(d) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case regarding the issue of entitlement to service connection for sinusitis.  Advise the Veteran and his representative of the procedural requirements to perfect an appeal of this issue.  If, and only if, a substantive appeal is timely filed, the issue should be certified to the Board.

2.  With respect to the issues of entitlement to service connection for sleep apnea, chronic fatigue syndrome and irritable bowel syndrome, including as due to an undiagnosed illness (also claimed as Gulf War Syndrome), inform the Veteran of his hearing options and schedule him for the appropriate Board hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


